Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-5 were previously pending and were rejected in the previous office action. Claim 1 was amended. Claim(s) 2-5 were cancelled. Claim 1 is currently pending and has been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 16, 2022, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments, see page 3 of Applicant’s Response, filed June, 16, 2022, with respect to the rejection under 35 U.S.C. 112(a) has been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection has been withdrawn.

Claim Rejections - 35 USC § 112
	Applicant’s arguments, see page 3 of Applicant’s Response, filed June, 16, 2022, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page(s) 4-5 of Applicant’s Response, filed June 16, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim 1 has been fully considered but they are not persuasive.
	Applicant argues, on page(s) 4-5, that the amended independent Claim 1 does not fall within the revised Step 2A prong two framework since the limitations have at least one meaningful limitation when the limitation recites increasing parking inventory at an airport through using off-site parking facilities thus integrating the recited judicial exception into a practical application of the exception. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, it is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Here in this case applicant states that this process increases the parking inventory by using parking spaces off-site and/or at other airport parking facilities. First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner by merely making a bare assertion of the improvement without any details necessary of how this process increase such parking inventory, see applicant specification Page 2, Lines 1-5. Also, another important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, Affinity Labs v. DirecTv., the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, in this case merely receiving and transmitting information which is no more than “applying,” the judicial exception. Furthermore, using the processor (e.g., adding a general purpose computer component) to calculate a pickup time after the fact is part of the abstract idea (i.e., mathematical concept), which, in turn doesn’t integrate the judicial exception into a practical application. Furthermore, similar to, TLI Communications, where the court found that there was no improvement upon computers or technology when mere gathering and analyzing information using conventional techniques and displaying the result. Here, in this case a user will provide reservation information, which, the system will then determine pickup time information and then display pickup information to a driver based on the pickup time information, which, is merely gathering reservation information and analyzing that information for determining a pickup time, which, will then be displayed to a valet driver for retrieving and delivering the vehicle to a customer thus the claim(s) limitations are not sufficient to show an improvement in computers or technology of parking vehicles. Also, see A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim 1 has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s)
contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,
or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the
application was filed, had possession of the claimed invention.
	Applicant has amended Independent Claim 1 to recite “…calculate a time for the driver to drive said vehicle from the associated off-site parking facility…calculate a time for the passenger to traverse from said gate to said curbside…,” “…notification to the driver to drive the vehicle when said times intersect….” Examiner, respectfully, notes that the specification, drawings, and original claims lack written description for calculating a time for a driver to drive a vehicle from an off-site parking location to a curbside position, calculating a time for a passenger to traverse, which, a notification will be sent to the driver based on the times intersecting. As an initial matter, if an Office action has issued where the plain meaning of the claim terms was used, applicant may point out that the term has been given a special definition. Since there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the applicant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition. An applicant may not add a special definition or disavowal after the filing date of the application. However, an applicant may point out or explain in remarks where the specification as filed contains a special definition or disavowal. In this case, applicant provides that the term “intersect,” refers to the calculated times for the driver to drive the vehicle from an off-site facility to a curbside and a time for a passenger to traverse from a gate to the curbside, which, a notification will be sent based on these times intersecting. However, the specification nor the previous claim provided any means on how to ascertain the means for determining the term “intersect,” but now applicant is trying to introduce a special definition for this term, which, was not previously presented nor provided in applicant’s originally filed specification, claims, or drawings. This limitation recites that a time for a driver to travel from a parking facility to a curbside and a time for the passenger to traverse the gate to a curbside will be calculated and if those times intersect then a notification will be sent to a driver, however, applicant’s originally filed claim(s), specification, and drawings do not provide support for the above limitations. While applicant points to applicant’s specification for support to the above limitations, see applicant’s arguments on page 1. Examiner, respectfully, disagrees. At best applicant’s specification merely provides that a customer is able to communicate flight itinerary information, which, the information includes an estimated time of arrival for the flight based on online flight status updates and the known parking location, possibly at an off-site facility, which, the associated valet or suitable replacement will be notified based on this estimated time of arrival for the flight, see applicants specification page 4, Lines 19-26. Applicant’s specification, further, provides that  when a customer lands then the customer will notify the valet they're ready for an agreed-upon pick-up time and location and the valet will return the customer's vehicle to the customer curbside, see applicant’s specification page 4, Lines 27-28 and page 5, lines 1-3. Here, applicant’s specification at best provides that an estimated time of arrival for a flight can be determined, which, will then be used to notify a valet for meeting a customer at a curbside location, which, is different from calculating a driver’s time and a time for a passenger to traverse a gate to a curbside and then issuing a notification based on those times intersecting, thus applicant’s limitations recite a much narrower interpretation of the term “intersect,” then what is provided in applicant’s specification, original claims, and/or drawings.  Examiner, respectfully, will interpret the limitation as determining an arrival time for user and an procurement time for a car service by an valet organization and if those times are similar then a notification will be sent to the organization for the procurement of the car service, see the below rejection. Applicant has not provided sufficient description in the specification, original claim(s), and/or drawings as to the above limitation. As a result, applicant lacks possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Step 1: Claim 1 includes subject matter encompassing a human per se, which, does not fall within at least one of the four categories of patent eligible subject matter. Independent Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 includes "a driver.”  The driver may include a human that performs the required action of driving the vehicle, see applicant’s specification Page 4, Lines 19-20 and Page 5, Lines 7-11. This limitation is directed to human per se. Therefore, Claim 1 does not fall within at least one of the four categories of patent eligible subject matter. Examiner, respectfully, notes that since the applicant can easily amend to exclude such human organism, the analysis is proceeded, see below. 

	
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites an customer providing flight information to an entity, which, the entity can then determine is able to determine a travel time for the driver and a pickup time for the passenger and then the entity can provide a notification to the driver for returning the customers vehicle. Independent Claim 1 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., following rules or instructions) and/or commercial or legal activity (e.g., business relations) and/or mathematical concepts (e.g., mathematical relationships and/or mathematical calculations). Independent Claim 1 recites “receiving, flight status information for a flight of an airplane arriving at the airport, wherein the flight status information includes an arrival time and a gate associated with the arriving flight,” “a driver that is associated with one of the off-site parking facilities and is operable to drive a vehicle of a passenger on said flight,” and automatically send a notification to the driver to drive the vehicle when said times intersect,” function(s) can be merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., following rules or instructions) and/or commercial or legal activity (e.g., business relations). Also, Independent Claim 1 recites “calculate a time for the driver to drive said vehicle from the associated off-site parking facility to a curbside associated with said gate,” and “calculate a time for the passenger to traverse from said gate to said curbside,” functions are merely mathematical concepts (i.e., mathematical calculations and/or mathematical relationships). Furthermore, as explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.). For instance, in this case, Independent Claim 1, is similar to an entity receiving flight information, which, the entity can then determine various times that will be used to then notify a valet driver thus at best this relates to a valet service at an airport for customers, which, is merely a business relation (e.g., commercial transaction). The mere recitation of generic computer components (Claim 1: a memory, a display, a processor, and online tool) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 1 recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “receiving, “calculate,” “calculate,” and “send,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a memory, a display, a processor, and online tool). Examiner, notes that the memory, display, processor, and online tool are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that task to receive, store, and transmit data are additional elements that amount to no more than “applying,’ the judicial exception because they do no more than merely invoke computers as a tool to perform an existing process, see MPEP 2106.05(f). Here, the above additional element merely receives flight information for calculating a arrival time and pickup time, which, will then be used to transmit pickup information thus merely invoking a computer as a tool to perform an existing process of vehicle parking and retrieving by a valet thus at best is merely “applying,” the judicial exception. In fact, the court in Affinity Labs of Tex. v. Amazon.com, provided that delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality was not considered to be sufficient to show an improvement to technology. Here, applicant provides that the valet will be electronically notified of when to driver to the customer, which, is no more than applying it to the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the independent claim above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim 1 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0228837) in view of Bertanzetti et al. (US 2014/0279270).
	Regarding Claim 1, Porter, teaches a system for increasing parking inventory at an airport through using off-site parking facilities, the system comprising:  
a memory. (Paragraph 0049 and 0051)(Porter teaches one or more memory units on board the one or more processing units (i.e., processor))
a display.(Paragraph 0048)(Porter teaches one or more communication interfaces (i.e., display))
a processor coupled to the memory programmed with executable instructions. (Paragraph 0051)(Porter teaches one or more processing units (i.e., processor), which, are able to execute instructions within the computer readable medium)
the instructions include receiving, via an online tool, flight status information for a flight of an airplane arriving at the airport, wherein the flight status information includes an arrival time and a gate associated with the arriving flight. (Paragraph(s) 0038-0039, 0077, and 0079)(Porter teaches a customer can submit an order via a mobile device software application (i.e., online tool). The customer’s order will comprise the customers flight information, such as the flights gate number, gate location, flight number, airline name, expected arrival time, expected arrival date, expected departure time, or expected departure date. The customer can then provide this itinerary information to the system which will then have a runner to then proceed to the location of the reservation request. Examiner, respectfully, notes that the service request can include valet services, see paragraph(s) 0077 and 0079)
a driver that is associated with one of the off-site parking facilities and is operable to drive a vehicle of a passenger on said flight. Paragraph(s) 0117-0118)(Porter teaches a customer will procure a runner to valet their vehicle from an airline curbside upon departure, which, the runner can receive the vehicle and park the car at a the contracted parking facility (i.e., off-site parking facilities))
wherein the processor


the processor configured to automatically send a notification to the driver to drive the vehicle vehicle from the parking facility and await the arrival of the customer at their arrival airline curbside location. Porter, also, teaches that the delivery time can be determined based on the customers’ flight information and adjusted based on a time according to a customer’s preference such as fifteen or thirty minutes prior to the customer departure or arrival, which, a message can also be issued either before departure or after arrival that the customers product has been delivered or is on its way to the delivery destination, see paragraph(s) 0039 and 0040)
	With respect to the above limitations: Porter teaches a customer is able to order a valet service at an airport via a website. The system is able to determine the customer flight itinerary, which, the valet will then be able to meet the customer prior to the customer getting on the plane and then meeting the customer after arrival of the flight at a curbside location from an off-site parking location. The valet will then be notified to retrieve the customer’s car based on a customer’s time preference after the customer has arrived in order to have the customer car returned. However, Porter, doesn’t explicitly teach calculating a time for the driver to driver the vehicle and calculate a passenger traverse time and if the times intersect then a notification will be sent to a driver. 
	But, Bertanzetti et al. in the analogous art of car services, teaches 
the processor configured to calculate a time for the driver to drive said vehicle from the associated off-site parking facility to a curbside associated with said gate. (Paragraph(s) 0004, 0011, and 0021); and (Claim 7)(Bertanzetti et al. teaches a user is able to pre-order a procured product from a merchant, which, the item can include car services such as a valet, see paragraph(s) 0004 and 0021. Bertanzetti et al., further, teaches a procuring time related to the time it will take to procure the item such as a car (i.e., calculate a time for the driver to drive said vehicle from the associated off-site parking facility to a curbside associated with said gate))
the processor configured to calculate a time for the passenger to traverse from said gate to said curbside. (Paragraph(s) 0004, 0021, 0038, and 0056)(Bertanzetti et al. teaches a user is able to pre-order a product from a merchant, which, the item can include car services such as a valet, see paragraph(s) 0004 and 0021. Bertanzetti et al., further, teaches an estimated user arrival time of the user to go to the organization location (i.e., calculate a time for the passenger to traverse from said gate to said curbside). Examiner, respectfully, notes that the processor is able to make these arrival time determinations)
the processor configured to automatically send a notification to the driver when said times intersect. (Paragraph(s) 0021 and 0023-0024)(Bertanzetti et al. teaches that the system is able to compare the users arrival time against the amount of time it will take to procure the car service and if the user meets or is similar to the time to procure the product then a notification will be sent to the organization (i.e., notification to the driver when said times intersect). Examiner, respectfully, notes that the organization/merchant can be for car services)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for a valet runner meeting a customer at a departure gate to valet their car based on tracking flight information and receiving a notification for returning the customer car to the customer gate/curbside of Porter, by incorporating the teachings of determining an estimated time for the car service organization to procure the car and a time for the user to arrive at the organization and if the times are similar then a notification will be sent to the organization of Bertanzetti et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce wait times and improve efficiency for valets. (Bertanzetti et al.: Paragraph 0004)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bai et al. (US 2019/0163204). Bai et al. teaches determining an adjusted pick-up time based on the timing factor and facilitate the arrival of the autonomous vehicle and the individual at the pick-up location at nearly the same time. Bai et al., further, teaches a timing controller may determine a pick-up time based on the user arriving at the pick=up location and a departure time for an autonomous pickup of the individual such that the arrival time of the autonomous vehicle is synchronized with the arrival of the individual at the pick-up location. 
Davidsson et al. (US 2015/0073645). Davidsson  et al. teaches when a flight of a current vehicle user has landed at an airport where the vehicle is parked then a pick-up time can be set for the vehicle that matches the flight arrival time. Davidsson  et al., further, teaches that updates to the expected flight arrival time can be automatically updated to alter the pick-up time for the vehicle to match the new expected flight arrival time and the autonomous vehicle can initial travel to the pick=p point based on the calculated return travel start time. 
Dutta (US 2002/0077953). Dutta teaches the use of a valet service will monitor the changes in flight times (i.e., arrival and departure times). The valet service will monitor delays in flight arrival and subsequent delay in the arriving customer and then determine when to provide the vehicle to the customer on his return.
Seki (US 11,048,259). Seki teaches a control device that can determine the movement start timing on the basis of the predicted user arrival time and a time obtained by adding a predetermined margin to a predicted vehicle arrival time. The controller will determine if the predicted user arrival time and the predicted vehicle arrival time is greater than or equal to each other and if it is then the controller will instruct the vehicle to move to the pick-up area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628